NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0609n.06
                             Filed: July 19, 2005

                                           No. 04-3419

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


GRADUAL TAYLOR,                                   )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
CHERYL HART,                                      )   SOUTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellant,                       )
                                                  )
CITY OF CINCINNATI POLICE,                        )
                                                  )
       Defendant.                                 )



       Before: MOORE and COOK, Circuit Judges; GWIN,* District Judge.


       PER CURIAM. Finding that Gradual Taylor, proceeding pro se, sufficiently alleged

facts—arrest and prosecution without probable cause based on the purposeful and malicious filing

of a false police report—that, when viewed in a light most favorable to him, make out a Fourth

Amendment violation by Officer Hart and obviate her entitlement to qualified immunity (regardless

of the fine contours of such a claim in this circuit at the time of the maliciously false report), we

affirm the judgment of the district court and remand for further proceedings.




       *
        The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.